              Case 4:17-cv-07142-HSG Document 156 Filed 03/23/21 Page 1 of 6




 1   Nicole Lavallee (SBN 165755)
     Kristin J. Moody (SBN 206326)
 2   A. Chowning Poppler (SBN 272870)
     BERMAN TABACCO
 3   44 Montgomery Street, Suite 650
 4   San Francisco, CA 94104
     Telephone: (415) 433-3200
 5   Facsimile: (415) 433-6382
     Email: nlavallee@bermantabacco.com
 6            kmoody@bermantabacco.com
              cpoppler@bermantabacco.com
 7

 8   Counsel for the Lead Plaintiff Plymouth County Group
     and Co-Lead Counsel for the Class
 9
     [Additional Counsel on Signature Page]
10

11

12
                                       UNITED STATES DISTRICT COURT
13
                                    NORTHERN DISTRICT OF CALIFORNIA
14
                                     OAKLAND DIVISION
15                                       )
     IN RE AQUA METALS, INC. SECURITIES  ) Lead Case No.: 4:17-cv-07142-HSG
16
     LITIGATION                          )
17                                       ) STIPULATION AND [PROPOSED] ORDER
                                         ) TO CORRECT NOVEMBER 16, 2020
18   This document Relates to:           ) ORDER GRANTING MOTION TO
     All Actions.                        ) DISMISS
19                                       )
                                         )
20
                                         )
21                                       )
                                         )
22                                       )
                                         )
23                                       )
                                         )
24
                                         )
25                                       )
                                         )
26                                       )
27

28
     [4:17-cv-07142-HSG] STIPULATION AND ORDER TO CORRECT NOVEMBER 16, 2020 ORDER GRANTING
     MOTION TO DISMISS
               Case 4:17-cv-07142-HSG Document 156 Filed 03/23/21 Page 2 of 6




 1   Pursuant to Local Rule 7-12, the Parties respectfully request the following:

 2            WHEREAS, the above-captioned action is currently pending before this Court;

 3            WHEREAS, on August 14, 2019, this Court issued an Order Granting in Part and Denying in Part

 4   Motion to Dismiss and Motion to Strike (Dkt. 113) (the “August 2019 Order”);

 5            WHEREAS, the August 2019 Order denied Defendants’ motion to dismiss as to Plaintiff’s Count

 6   Two for violations of Section 10(b) and Rule 10b-5(a) and (c) scheme liability, and Count Three, Section

 7   20(a) control liability claim, as the 20(a) claims relates to Count Two;

 8            WHEREAS, the August 2019 Order also granted the Defendants’ motion to dismiss as to Plaintiff’s

 9   Count One for violations of Section 10(b) and Rule 10b-5(b) misrepresentation, and Count Three for

10   violations of Section 20(a) control liability, as the 20(a) claims relates to Count One, with leave to amend;

11            Whereas, on September 20, 2019, Plaintiff filed an amended complaint;

12            Whereas, on November 1, 2019, Defendants moved to dismiss the amended complaint as to

13   Plaintiff’s Count One for violations of Section 10(b) and Rule 10b-5(b) misrepresentation and Count Three

14   for violations of Section 20(a) control liability as the 20(a) claims relates to Count One only (the “Second

15   Motion to Dismiss”);

16            WHEREAS, on November 16, 2020, this Court issued an Order Granting Motion to Dismiss (Dkt.

17   141) (the “November 2020 Order”);

18            WHEREAS, the first sentence under Section V (titled “CONCLUSION”) on page 31, lines 12-14

19   of the November 2020 Order states, in part, that the Court grants “Defendants’ motion to dismiss the Section

20   10(b), Rule 10b-5(a) and (c) scheme liability claim and Section 20(a) control person liability claim as it

21   relates to Count One . . . .”;

22            WHEREAS, the reference to Rule 10b-5(a) and (c) scheme liability claim is a clerical error;

23            WHEREAS, in order to correct this clerical error, the aforementioned sentence in the November

24   2020 Order should be corrected to delete the words “Rule 10b-5(a) and (c) scheme liability claim” and

25   replace them with “Plaintiff’s Count One Section 10(b) and Rule 10b-5(b) misrepresentation claim;”

26       THEREBY, IT IS HEREBY STIPULATED AND AGREED, by and among the parties hereto, that:

27
     [4:17-cv-07142-HSG] STIPULATION AND ORDER TO CORRECT NOVEMBER 16, 2020 ORDER
28   GRANTING MOTION TO DISMISS            2
              Case 4:17-cv-07142-HSG Document 156 Filed 03/23/21 Page 3 of 6




 1           The first sentence under Section V, on page 31, of the November 2020 Order shall be corrected by

 2   deleting the words “Rule 10b-5(a) and (c) scheme liability claim” and replacing them with “Plaintiff’s Count

 3   One Section 10(b) and Rule 10b-5(b) misrepresentation claim;”

 4

 5      IT IS SO STIPULATED.
      DATED: March 22, 2021                           Respectfully submitted,
 6

 7                                                    LEVI & KORSINSKY, LLP

 8                                                    By: /Shannon L. Hopkins
                                                              Shannon L. Hopkins
 9
                                                      Stephanie A. Bartone
10
                                                      1111 Summer Street, Suite 403
11                                                    Stamford, CT 06901
                                                      Telephone: (203) 992-4523
12                                                    Facsimile: (212) 363-7171
                                                      Email: shopkins@zlk.com
13                                                            sbartone@zlk.com
14
                                                      Nicole Lavallee
15                                                    Kristin J. Moody
                                                      A. Chowning Poppler
16                                                    BERMAN TABACCO
                                                      44 Montgomery Street, Suite 650
17                                                    San Francisco, CA 94104
                                                      Telephone: (415) 433-3200
18
                                                      Facsimile: (415) 433-6382
19                                                    Email: nlavallee@bermantabacco.com
                                                               kmoody@bermantabacco.com
20                                                             cpoppler@bermantabacco.com
21

22

23

24

25

26

27
     [4:17-cv-07142-HSG] STIPULATION AND ORDER TO CORRECT NOVEMBER 16, 2020 ORDER
28   GRANTING MOTION TO DISMISS            3
            Case 4:17-cv-07142-HSG Document 156 Filed 03/23/21 Page 4 of 6




 1                                          Leslie R. Stern
 2                                          BERMAN TABACCO
                                            One Liberty Square
 3                                          Boston, MA 02109
                                            Telephone: (617) 542-8300
 4                                          Facsimile: (617) 542-1194
                                            Email: lstern@bermantabacco.com
 5

 6                                          Counsel for the Lead Plaintiff Plymouth County Group
                                            and Co-Lead Counsel for the Class
 7

 8

 9

10   DATED: March 22, 2021                   Respectfully submitted,

11                                           GREENBERG TRAURIG, LLP

12                                           By: __/s/ Michael R. Hogue_______
                                             Michael R. Hogue
13                                           4 Embarcadero Center, Suite 3000
                                             San Francisco, CA 94111
14                                           Telephone: (415) 655-1300
15                                           Facsimile: (415) 707-2010
                                             Email: hoguem@gtlaw.com
16
                                             Robert A. Horowitz (pro hac vice)
17                                           Met Life Building, 200 Park Avenue
                                             New York, NY 10166
18                                           Telephone: (212) 801-9200
19                                           Facsimile: (212) 801-6400
                                             Email: horowitzr@gtlaw.com
20
                                             Counsel for Defendants Aqua Metals, Inc., Thomas
21                                           Murphy, and Selwyn Mould
22

23

24

25

26

27
     [4:17-cv-07142-HSG] STIPULATION AND ORDER TO CORRECT NOVEMBER 16, 2020 ORDER
28   GRANTING MOTION TO DISMISS            4
            Case 4:17-cv-07142-HSG Document 156 Filed 03/23/21 Page 5 of 6




 1   DATED: March 22, 2021                   Respectfully submitted,

 2                                           WILSON SONSINI GOODRICH & ROSATI, P.C.
 3
                                             By:     Steven M. Schatz
 4                                                           Steven M. Schatz

 5                                           Steven M. Schatz
                                             Dylan Grace Savage
 6
                                             Alexander K. Brehnan
 7                                           650 Page Mill Road
                                             Palo Alto, CA 94304-1050
 8                                           Telephone: (650) 49-9300
                                             Facsimile: (650) 565-5100
 9                                           Email: sschatz@wsgr.com
                                             dsavage@wsgr.com
10
                                             abrehnan@wsgr.com
11
                                             Counsel for Defendant Stephen R. Clarke
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [4:17-cv-07142-HSG] STIPULATION AND ORDER TO CORRECT NOVEMBER 16, 2020 ORDER
28   GRANTING MOTION TO DISMISS            5
               Case 4:17-cv-07142-HSG Document 156 Filed 03/23/21 Page 6 of 6




 1                                         [PROPOSED] ORDER

 2   It is hereby ordered that:

 3           The first sentence under Section V on page 31 of the Court’s November 19, 2020 Order, titled

 4           “CONCLUSION,” shall be corrected by deleting the words “Rule 10b-5(a) and (c) scheme liability

 5           claim” and replacing them with “Plaintiff’s Count One Section 10(b) and Rule 10b-5(b)

 6           misrepresentation claim.”

 7

 8   PURSUANT TO STIPULATION IT IS SO ORDERED.

 9

10   Dated: 3/23/2021                                       ______________________________________
                                                            HON. HAYWOOD S. GILLIAM, JR.
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [4:17-cv-07142-HSG] STIPULATION AND ORDER TO CORRECT NOVEMBER 16, 2020 ORDER
28   GRANTING MOTION TO DISMISS            6
